EXCLUSIVE LICENSE AGREEMENT

THIS EXCLUSIVE LICENSE AGREEMENT (“Agreement”) is entered into as of December
23, 2009, and shall be effective as of the date specified in Section 2.7 hereof
(“Effective Date”) by and between CEDARS-SINAI MEDICAL CENTER, a California
nonprofit public benefit corporation (“CSMC”), with offices at 8700 Beverly
Boulevard, Los Angeles, California 90048-1865, and Arrogene NanoTechnology,
Inc., a California corporation (“Licensee”), with its principal mailing address
c/o David R. Altshuler, Esq., 15332 Antioch Street #840, Pacific Palisades,
California 90272.

R E C I T A L S



A.

CSMC owns and/or is entitled to grant license rights with respect to certain
Patent


Rights and Technical Information (as defined below) invented or developed in the
course of CSMC’s Molecular Oncology Research Program (the “Program”) conducted
under the direction of Julia Y. Ljubimova, M.D., Ph.D., Alexander Ljubimov,
Ph.D., Keith L. Black, M.D., Eggehard Holler, Ph.D., Rameshwar Patil, Ph.D., and
Hui Ding, Ph.D. (hereinafter collectively referred to as the “Inventors”).



B.

CSMC desires to have the Patent Rights and the Technical Information developed,


used and commercialized in the Field of Use (as defined below) by Licensee, and
Licensee desires to obtain an exclusive, worldwide license to conduct research
for development of applications for Products (as defined below) in the Field of
Use, and to develop, manufacture, use and sell Products in the Field of Use,
using the Patent Rights and Technical Information in accordance with the terms
of this Agreement. Other than the rights expressly granted by CSMC hereunder
within the Field of Use, Licensee acknowledges that CSMC shall retain all other
rights with respect to the Patent Rights and the Technical Information.



C.

CSMC and Licensee intend that the execution, delivery and performance of this


Agreement by each party, and the consummation of the transactions contemplated
hereunder, shall not at any time threaten CSMC’s tax-exempt status under Section
501(c)(3) of the Internal Revenue Code and Section 23701d of the California
Revenue and Taxation Code, or cause CSMC to be in default under any of CSMC’s
issued and outstanding tax-exempt bonds.

NOW, THEREFORE, in consideration of the mutual covenants and premises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:



1.

DEFINITIONS



1.1

“Affiliate” or “Affiliates” shall mean any corporation, person or entity, which

controls, is controlled by, or is under common control with, a party to this
Agreement without regard to stock or other equity ownership. For purposes
hereof, the terms “control” and “controls” mean the possession, direct or
indirect, of the power to direct or cause the direction of





--------------------------------------------------------------------------------

the management and policies of a corporation, person or entity, whether through
the ownership of voting securities, by contract or otherwise.



1.2

“Confidential Information” shall mean any confidential or proprietary

information furnished by one party (the “Disclosing Party”) to the other party
(the “Receiving Party”) in connection with this Agreement, including, without
limitation, all specifications, know-how, trade secrets, technical information,
drawings, software, models, business information and patent applications
pertaining to the Patent Rights and Technical Information, and as further
provided in Section 10 hereof.



1.3

“FDA” shall mean the United States Food and Drug Administration, or any

successor agency thereof.



1.4

“Field of Use” shall mean human therapeutic products, including new

pharmaceutical products and/or non-prescriptive products based on, or utilizing
the Patent Rights and/or Technical Information developed in the course of the
Program.



1.5

“Funding Agencies” shall mean any public or private granting agencies which

have provided funding to CSMC or to any of the Inventors for the development of
any of the Patent Rights or Technical Information prior to the Effective Date.



1.6

“Future Patent Rights” shall mean any patents and/or patent applications

claiming Inventions invented after the Effective Date through any use of the
Patent Rights and/or Technical Information licensed hereunder arising from work
conducted by or under the direction of the Inventors, and any patents and/or
patent applications (including provisional patent applications) in any other
country corresponding to any of the foregoing, and all divisions, continuations,
continuations-in-part, reissues, reexaminations, supplementary protection
certificates and extensions thereof, whether domestic or foreign, and any patent
that issues thereon.



1.7

“Future Technical Information” shall mean the following information in the

Field of Use developed after the Effective Date through practicing the
Inventions claimed in or otherwise arising through any of the Patent Rights or
Technical Information licensed hereunder arising from work conducted by or under
the direction of the Inventors: Know-how, trade secrets, unpublished patent
applications, software, bioinformatics, unpatented technology, technical
information, statistical information and analyses, biological materials,
chemical reagents, preclinical and clinical information, and any and all
confidential and proprietary information described in the Future Patent Rights
or Inventions invented after the Effective Date through any use of the Patent
Rights or Technical Information.



1.8

“Invention” shall mean all unpatented, patentable and patented inventions,

discoveries, designs, apparatuses, systems, machines, methods, processes, uses,
devices, models, composition of matter, technical information, trade secrets,
know-how, codes, programs or configurations of any kind which are in the Field
of Use.





--------------------------------------------------------------------------------





1.9

“Licensee Improvements” shall mean any and all processes, uses, designs,

applications, methods and compositions-of-matter, indications, improvements,
enhancements and modifications in the Field of Use directly based upon or
directly created using the Patent Rights and/or Technical Information and which
were discovered or developed by or on behalf of Licensee (exclusive of work
performed by CSMC or the Inventors) during the term of this Agreement.

1.10 “Patent Rights” shall mean the patents and/or patent applications existing
on the Effective Date which are described on Schedule A attached hereto, and all
patents and/or patent applications (including provisional patent applications)
existing as of the Effective Date in any other country corresponding to any of
the foregoing, and all divisions, continuations, continuations-in-part,
reissues, reexaminations, supplementary protection certificates and extensions
thereof, whether domestic or foreign, and any patent that issues thereon. The
Patent Rights are all owned by CSMC.

1.11 “Product” or “Products” shall mean any human therapeutics, diagnostics
(including algorithms or any components thereof), bioinformatics and any other
human health care products and/or services in the Field of Use utilizing or
derived in any manner whatsoever from any of the Patent Rights, Technical
Information or Licensee Improvements, which Product(s), except for the license
granted hereunder, would infringe a Valid Claim, the Patent Rights or those
Future Patent Rights licensed to Licensee.

1.12 “Technical Information” shall mean, as of the Effective Date, the following
information in the Field of Use which is described in the Patent Rights:
Know-how, trade secrets, unpublished patent applications, software,
bioinformatics, unpatented technology, technical information, statistical
information and analyses, biological materials, chemical reagents, preclinical
and clinical information, in each case which has been conceived or reduced to
practice prior to the Effective Date, in the conduct by CSMC of the Program at
CSMC under the direction of one or any of the Inventors. The Technical
Information shall further include information in the Field of Use described in
Schedule B hereto which is embodied in the Patent Rights and which has been
reduced to practice prior to the Effective Date in the conduct of the
aforementioned research programs at CSMC under the direction of one or any of
the Inventors. Technical Information is all owned by CSMC.

1.13 “Territory” shall mean the entire world.

1.14 “Valid Claim” shall mean a claim of an issued patent included within the
Patent Rights, which claim has not (a) lapsed, been canceled or become
abandoned, (b) been declared invalid or unenforceable by a non-appealable
decision or judgment of a court or other appropriate body or authority of
competent jurisdiction, or (c) been admitted to be invalid or unenforceable
through reissue, disclaimer or otherwise.



2.

LICENSE



2.1

Grant of Exclusive Rights. Subject to the terms of this Agreement, CSMC

hereby grants to Licensee, and Licensee hereby accepts from CSMC, the exclusive,
worldwide




--------------------------------------------------------------------------------

license, with the right to grant sublicenses (subject to the terms of Section
2.2 hereof), during the term of this Agreement (as provided in Section 6 hereof)
to conduct research, develop Products, modify existing and/or future Products,
and market such Products in the Field of Use using the Patent Rights and/or the
Technical Information and to develop, use, make, have made, practice, import,
carry out, manufacture, have manufactured, offer for sale, sell and/or have sold
Products in the Field of Use in the Territory using the Patent Rights and/or the
Technical Information. The foregoing grant of exclusivity is made expressly
subject to the following:



(a)

All applicable laws and regulations, including, without limitation, the

requirements of federal law relating to the manufacture of products within the
United States;



(b)

All applicable rules of the Funding Agencies which have provided funding

to CSMC or to any of its employees (including any of the Inventors) for the
development of the Patent Rights and Technical Information; and



(c)

The following non-exclusive rights to the Patent Rights and Technical

Information, which are retained by CSMC within the Field of Use:



(i)

Subject to Licensee’s right to prior review to determine the


patentability thereof (which shall expire within forty-five (45) days after
Licensee’s receipt of written notice thereof), the right to submit for
publication the scientific findings from research conducted by or through CSMC
or its investigators (including the Inventors) related to the Patent Rights and
the Technical Information;



(ii)

Except as provided in subparagraph (d) of this Section 2.1, the


right (A) to use any tangible or intangible information contained in the Patent
Rights or the Technical Information (so long as CSMC shall treat such
information as Confidential Information and maintain its confidentiality in
accordance with Section 10 hereof), for CSMC’s internal teaching and other
educationally-related and non-commercial use (except for charges to its own
patients) for clinical purposes, where clinical use does not involve a third
party funding grant to commercialize such information, and (B) to obtain
research funding for further study and development thereof from governmental and
other nonprofit organizations (including grant applications); and



(iii)

Except as provided in subparagraph (d) of this Section 2.1, the


right to conduct research using the Patent Rights, Technical Information, Future
Patent Rights and Future Technical Information, and to develop, use, make,
practice, carry-out, and otherwise exploit the Patent Rights, Technical
Information, Future Patent Rights and Future Technical Information for CSMC’s
internal research and non-commercial use (except for charges to its own
patients) for clinical purposes, where clinical use does not involve a third
party funding grant to commercialize any Product.



(d)

Except as provided by Sections 2.3 and 2.6 hereof, CSMC shall not, under

any circumstances, grant and/or transfer any rights retained by CSMC under
Section 2.1(c) to any third party (other than to Licensee or, where required by
applicable law, rule, regulation, governmental policy or contract, to any
Funding Agency or the United States Government) to





--------------------------------------------------------------------------------

commercialize Inventions or information related thereto derived directly from
the Patent Rights or the Technical Information in the Field of Use as a result
of CSMC’s teaching and internal research and clinical activities with respect to
the Patent Rights and Technical Information otherwise permitted by Sections
2.1(c)(ii) and (iii) above.



(e)

Notwithstanding any other provision hereof to the contrary, all rights to the

Patent Rights and the Technical Information outside of the Field of Use are
retained by CSMC.



2.2

Right to Sublicense or Assign Rights. Licensee shall have the right to grant

sublicenses or to assign any or all of the rights granted hereunder consistent
with this Agreement; provided, however, that Licensee shall not sublicense or
assign its rights to any part of the Patent Rights or Technical Information
licensed under this Agreement, or assign its rights under this Agreement, to any
entity which is not a recognized biopharmaceutical, pharmaceutical or
bio­therapeutics company which is either (a) listed on Schedule C hereto, or (b)
generally recognized in such industries and has a level of science, management
and investors of such quality as shall be acceptable to CSMC (each, an
“Acceptable Assignee”) on the basis of CSMC’s prior written consent (which
consent shall not be unreasonably withheld in each instance that such consent is
requested). In order to preserve and protect the value of the Patent Rights and
Technical Information, Licensee shall obtain the prior written consent of CSMC
prior to entering into any sublicense or assignment with any party who is not an
Acceptable Assignee. Licensee shall also keep CSMC reasonably informed with
respect to the progress of any relations entered into with any sublicenses or
assignments entered into by Licensee with any Acceptable Assignee (or any other
party for whom CSMC has given its prior written consent). As an express
condition of any such sublicense or assignment, any such assignee or sublicensee
shall be required to agree in writing to be bound by commercially reasonable
royalty reporting and record keeping, indemnification and inspection provisions,
and the applicable provisions of this Agreement, including, without limitation,
those pertaining to the use of CSMC’s name and marks, indemnification of CSMC
and the use of CSMC’s Confidential Information. Licensee will be responsible for
enforcing each sublicensee’s obligations under its sublicense and, in
particular, royalty payment obligations due on such sublicensee’s sales of
Products. If Licensee shall conduct one or more audits of its sublicensees or
assignees hereunder during the term hereof, Licensee shall provide copies of all
audit reports to CSMC on a timely basis. The covenants pertaining to the use of
CSMC’s name and marks, the indemnification of CSMC and the use of CSMC’s
Confidential Information in any sublicense or assignment shall run for the
benefit of CSMC, who shall be expressly stated as being a third-party
beneficiary thereof with respect to the covenants set forth in this Agreement.
Licensee understands and agrees that none of its permitted sublicenses hereunder
shall reduce in any manner any of its obligations set forth in this Agreement.



2.3

Certain Future Rights. The following shall pertain to Inventions which

constitute Future Patent Rights or Future Technical Information: Subject to the
rights and applicable rules of the Funding Agencies, for a period of ninety (90)
days after either (a) receipt by Licensee of written notice from CSMC disclosing
in adequate detail any such Inventions in the Field of Use, or (b) written
notification by any of the Inventors to each of Licensee and CSMC disclosing in
adequate detail any such Inventions in the Field of Use, Licensee shall have the
exclusive first right to negotiate with CSMC to obtain one or more licenses to
the Future





--------------------------------------------------------------------------------

Patent Rights in the Field of Use and/or Future Technical Information in the
Field of Use, upon such terms and conditions as shall be agreed by the parties
hereto, which terms and conditions shall include provisions for fair market
value consideration for the grant of any such licenses. Subject to the rights
and applicable rules of the Funding Agencies or the United States Government,
and to the extent it would not impair or jeopardize any efforts of CSMC to
obtain domestic or foreign rights thereto, CSMC shall provide Licensee with
prompt written disclosure of Future Patent Rights in the Field of Use and/or
Future Technical Information in the Field of Use as may be developed by CSMC or
any of the Inventors. If Licensee declines or fails to pursue, or if the parties
fail to conclude negotiations for a license to, such Future Patent Rights in the
Field of Use and/or Future Technical Information in the Field of Use during the
ninety (90) day period specified above, then CSMC shall have the right to
commence discussions with any other party concerning such Future Patent Rights
and/or Future Technical Information. Subject to the provisions of this Section
2.3, Licensee acknowledges and agrees that CSMC expressly retains and reserves
any and all right, title and interest in and to the Future Patent Rights and
Future Technical Information, whether or not in the Field of Use and,
accordingly, no license to any Future Patent Rights or Future Technical
Information is granted to Licensee under this Agreement. CSMC shall use its
reasonable and continuing efforts during the term of this Agreement, in
accordance with its policies and procedures, where appropriate, to file and
maintain patent applications claiming Inventions in the Field of Use.



2.4

License to Use Improvements. Licensee hereby grants to CSMC the following

nonexclusive, royalty-free, fully paid-up rights and licenses to the Licensee
Improvements:



(a)

Subject to Licensee’s right to prior review to determine the patentability


thereof within forty-five (45) days following receipt by Licensee, the right and
license to publish the scientific findings from research conducted by or through
Licensee or on its behalf by CSMC or any of the Inventors related to the
Licensee Improvements;



(b)

Except as provided below in this Section 2.4, the right and license to use


any tangible or intangible information contained in the Licensee Improvements
(so long as CSMC shall treat such information as Confidential Information and
maintain its confidentiality in accordance with Section 10 hereof), for CSMC’s
internal teaching and other educationally-related and non-commercial (except for
charges to its own patients) clinical purposes, where clinical use does not
involve a third party funding grant to commercialize such information, and to
obtain research funding from governmental and other nonprofit organizations
(including grant applications); and



(c)

Except as provided below in this Section 2.4, the right and license to


conduct research using the Licensee Improvements, and to develop, use, make,
practice and carry out the Licensee Improvements for CSMC’s internal teaching
and research and non-commercial (except for charges to its own patients)
clinical purposes, where clinical use does not involve a third party funding
grant to commercialize any Product.

Except as provided in Sections 2.3 and 2.6 hereof, CSMC shall not, under any
circumstances, grant and/or transfer any rights granted to CSMC under this
Section 2.4 to any third party (other than to Licensee or, where required by
applicable law, rule, regulation,




--------------------------------------------------------------------------------

governmental policy or contract, to any Funding Agency or the United States
Government) to commercialize Inventions in the Field of Use resulting directly
from the Licensee Improvements as a result of CSMC’s internal research and
clinical activities with respect to the Licensee Improvements otherwise
permitted by Sections 2.4(b) and (c) above.



2.5

Milestones. Licensee acknowledges that it is important to CSMC, and a

requirement of the United States Government under Title 35, Section 203 of the
United States Code, that Licensee pursue the development, commercialization and
marketing of Products and otherwise exercise commercially reasonable efforts to
maximize the value of this Agreement to CSMC. Licensee shall be deemed to have
exercised commercially reasonable efforts to maximize the value of this
Agreement to CSMC, and the milestone requirements of this Section 2.5 shall be
deemed to have been met, if Licensee meets the respective requirements set forth
on Schedule D hereto, with each such requirement being deemed a separate and
independent condition (each, a “Milestone”). Within sixty (60) days after each
anniversary of the Effective Date, Licensee shall prepare and deliver to CSMC an
annual written report (to be certified by an executive officer of Licensee)
indicating its compliance with the Milestones. If Licensee fails to meet any
annual Milestone designated in Schedule D hereto, CSMC may, at its option and as
its sole remedy for Licensee’ breach of this Section 2.5, upon written notice to
Licensee, convert the exclusive license granted under Section 2.1 hereof to a
non-exclusive license or to a co-exclusive license, or terminate the license as
provided under Title 35, Section 203 of the United States Code.



2.6

Procedure for Granting Access to Technical Information. The grant of rights

by CSMC to Licensee pursuant to Section 2.1 hereof is expressly subject to the
following provisions:



(a)

Responsibility for Monitoring Access to Technical Information.


During the term of this Agreement, the responsibility for monitoring access to
the Technical Information (and any Future Technical Information) in the Field of
Use at CSMC shall be borne by the Inventors or, in the event that all of the
Inventors shall die, become disabled or otherwise cease to be employees of CSMC
for whatever reason, the Senior Vice President for Academic Affairs of CSMC (or
his or her functional equivalent at CSMC) (the “Gatekeeper”). Subject to
Sections 2.1(c), 2.4 and 3.3 hereof, the Gatekeeper shall not grant access to
the Technical Information or any Future Technical Information in the Field of
Use to any person except as provided in this Section 2.6, and CSMC’s sole
responsibility with respect to requests for the grant of access to the Technical
Information or any Future Technical Information in the Field of Use by any
person shall be to refer all such requests to the Gatekeeper.



(b)

Conditions of Access to the Technical Information. As a condition to


any use of the Technical Information or Future Technical Information by, and any
grant of access to the Technical Information or any Future Technical Information
to, any person within the Field of Use during the term of this Agreement, such
person shall be required to (i) obtain the prior written consent of the
Gatekeeper to obtain the use of or access to the Technical Information or Future
Technical Information within the Field of Use, and (ii) after obtaining the
Gatekeeper’s prior written consent, execute a material transfer agreement (to be
obtained from the Gatekeeper) in the form customarily employed for such purpose
by CSMC. Such material transfer agreement





--------------------------------------------------------------------------------

shall identify Licensee’s rights in such Technical Information and/or such
Future Technical Information and specify the obligations of the transferee,
which obligations shall not be less than those of CSMC under this Agreement. The
Gatekeeper shall then promptly provide the executed originals of all such
material transfer agreements to CSMC, with an executed copy to Licensee for its
records.



(c)

Special Situations. Licensee shall obtain the prior written consent of

CSMC to any proposed transfer of Technical Information or any Future Technical
Information, or any proposed sublicense of any Patent Rights, to any other
person or entity for which special notice is provided by CSMC to Licensee.



2.7

Conditions to Effectiveness. As conditions precedent to the effectiveness of
this

Agreement, (a) Licensee shall have secured a capital and/or other form of
financial commitment (as hereinafter described) in the aggregate amount of at
least Five Million Dollars ($5,000,000) on or before December 31, 2010; (b)
Licensee shall issue CSMC the Shares (as hereinafter defined) of Licensee as
more particularly described and as provided in Section 4.2 hereof, as a means by
which to reimburse CSMC for the actual costs and legal fees actually incurred by
CSMC in prosecuting the Patent Rights as set forth on Schedule 2.7 attached
hereto; and (c) all of the following documents and instruments shall have been
fully executed and delivered by each of the parties hereto and thereto: (i) this
Agreement, including applicable Schedules A, B, C and D, and (ii) that certain
Subscription Agreement by and between Licensee and CSMC in the form of that
attached hereto as Schedule E (the “Subscription Agreement”), and (iii) the
stock certificate or certificates in the name of CSMC for the Shares. For
purposes of this Agreement, the “Effective Date” shall mean, and this Agreement
shall become effective upon, the date upon which all of the contingencies set
forth in this Section 2.7 have been met and, in the case of the contingency
described in clause (c) above, such contingency shall be deemed to have been met
on the date upon which the last of the documents or instruments described in
such clause has been fully executed and delivered by all of the parties hereto
and thereto. For purposes hereof, the term “capital and/or other form of
financial commitment” shall mean (A) one or more firm commitments by a third
party that is not an Affiliate of Licensee to provide equity and/or debt funding
to Licensee (whether in a single transaction or event, or multiple tranches or
transactions, all subject to commercially reasonable terms and milestones),
and/or (B) the consummation of a joint venture or licensing arrangement between
Licensee and a third party that is not an Affiliate of Licensee (but that is a
commercially viable source of funds and/or is a commercially viable strategic
partner in the biomedical and/or pharmaceutical industry with the ability to
raise funds) for the commercial development, marketing and sale of Products.



2.8

Observer Rights. The grant of rights by CSMC to Licensee pursuant to Section

2.1 hereof is expressly subject to the following provisions:



(a)

CSMC may designate an individual reasonably acceptable to a majority of

the members of Licensee’s Board of Directors (the “Observer”), who shall receive
copies of all notices, minutes, consents and other materials that Licensee
provides to its directors at such time materials are provided to the directors
and the Observer will be allowed to attend, at Licensee’s expense, Licensee’s
Board meetings (and meetings of committees of the Board) in a non-voting
observer capacity. The Observer may participate in discussions of matters
brought to the Board





--------------------------------------------------------------------------------

(or committee members as the case may be). CSMC acknowledges that some meetings
of Licensee’s Board of Directors may be conducted from time to time without
notice and/or by telephonic conference and Board action, if any is taken, may be
taken without the formality of advance notice as provided in Licensee’s Bylaws
but subject to unanimous written consent in lieu of a meeting. Nothing contained
in the immediately preceding sentence shall relieve Licensee of its obligation
to provide the Observer with the materials described in this Section 2.8(a) or
its obligation to allow the Observer to participate in any such Board meetings
(however held).



(b)

The provisions of Section 2.8(a) notwithstanding, a majority of Licensee’s

Board of Directors (or committee members as the case may be) will have the right
to exclude the Observer from portions of Board or committee meetings or omit to
provide the Observer with certain information if it believes in good faith that
such exclusion or omission may be necessary in order to (i) avoid a potential
conflict of interest between Licensee and CSMC or Licensee and the Observer or
(ii) preserve the attorney-client privilege.



3.

REPRESENTATIONS AND WARRANTIES



3.1

Rights to Technology. Except for the rights, if any, of the Funding Agencies or

the United States Government, CSMC represents and warrants to Licensee that, to
the best of its actual, current knowledge (without investigation outside of CSMC
as to such representations and warranties) (a) it has the right to grant the
licenses in this Agreement, (b) it has not granted licenses to the Patent Rights
or Technical Information to any other party that would restrict the rights
granted hereunder except as stated herein and (c) there are no claims, judgments
or settlements to be paid by CSMC with respect to the Patent Rights or Technical
Information or pending claims or litigation relating to the Patent Rights or
Technical Information. Except for any potential or actual rights of Funding
Agencies or the United States Government, CSMC is not aware that any additional
rights or licenses are necessary for Licensee to exercise its licensed rights
granted by CSMC under this Agreement.



3.2

Limited Warranty. CSMC makes no representation or warranty other than those

expressly specified in this Agreement. Licensee accepts the Patent Rights and
the Technical Information on an “AS-IS” basis. CSMC MAKES NO EXPRESS OR IMPLIED
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR OTHER
ATTRIBUTES OF ANY OF THE PATENT RIGHTS OR TECHNICAL INFORMATION.



3.3

Rights Retained by Funding Agencies. Licensee acknowledges that to the

extent that the Patent Rights and Technical Information have been developed in
part under one or more funding agreements (“Funding Agreements”) with one or
more Funding Agencies, such Funding Agencies have certain statutory,
non-exclusive rights relative thereto for use for government purposes as well as
regulatory or statutory “march-in rights” (collectively, “Statutory Rights”).
Licensee also acknowledges that to the extent that the Future Patent Rights and
Future Technical Information may be developed in part under one or more Funding
Agreements with one or more Funding Agencies, such Funding Agencies may have
certain Statutory Rights relative thereto. This Agreement is explicitly made
subject to such Statutory Rights and, to the extent of any conflict between any
such Statutory Rights and this Agreement, such Statutory Rights shall prevail.





--------------------------------------------------------------------------------





3.4

Capitalization of Licensee. Licensee represents and warrants to CSMC that

attached hereto as Schedule F is a true and correct capitalization table for
Licensee as of the date that this Agreement has been executed and delivered.



4.

CONSIDERATION

In consideration of the execution and delivery by CSMC of this Agreement,
Licensee agrees as follows:



4.1

License Fee. On or before December 31, 2010, Licensee shall give written notice

to CSMC that Licensee has elected to exercise its rights hereunder, and such
notice shall be accompanied by payment of a non-refundable license fee in an
amount equivalent to $25,000.



4.2

Issuance of Shares. As of the Effective Date, Licensee shall issue to CSMC a

stock certificate or certificates for a quantity of the shares of voting common
stock of Licensee that will be equal to approximately ten percent (10%) of the
total issued and outstanding shares of Licensee’s voting common stock; provided,
however, that the Shares shall have the economic equivalent of at least
$1,000,000 up to a maximum of $1,500,000 based upon the valuation established
for Licensee’s shares of voting common stock in connection with Licensee’s
procurement of a capital and/or other form of financial commitment. The Shares
to be issued to CSMC shall be voting common stock, with the rights, preferences,
privileges and restrictions set forth in the Licensee’s Articles of
Incorporation and other charter documents (“Charter Documents”).



4.3

Payment of Royalties. Licensee shall pay to CSMC certain royalties, which shall

be determined and paid in accordance with Schedule H hereto.



4.4

Ongoing Research Support. Licensee shall provide CSMC with ongoing

research support as more particularly set forth in the Research Agreement
attached hereto as Schedule G. Notwithstanding anything to the contrary
contained in CSMC’s “Guidelines on Institutional Acceptance of Equity as Part of
Licensing Transactions”, CSMC expressly agrees that the Inventors may hold one
or more management positions at Licensee and may be appointed to, and act as
members of, the Board of Directors of Licensee at all times during the term of
this Agreement, subject to compliance with the “Full Time Faculty Consulting
Guidelines” of CSMC. In addition, Licensee acknowledges that each Inventor, in
his or her capacity as an employee of CSMC, shall continue to seek research
funding after the Effective Date from Funding Agencies and nonprofit
organizations, as appropriate, in connection with the conduct of the Program at
CSMC conducted under the direction of the Inventors as the principal
investigators.



4.5

Right of First Consideration. With respect to continued research in the Field of

Use, Licensee shall consider CSMC as its external research facility of first
choice, for research contracts in excess of Twenty Thousand Dollars ($20,000)
for research in the Field of Use (excluding therefrom clinical trials in which
CSMC could be considered to be an inappropriate choice by reason of its
relationships with the Inventors). Licensee shall notify CSMC in each case where
Licensee intends to fund such external research in the Field of Use. Such notice
shall





--------------------------------------------------------------------------------

specify the general criteria upon which Licensee intends to choose the
appropriate facility to conduct the proposed research, and CSMC shall promptly
provide such information to Licensee as shall be relevant in demonstrating its
ability to meet such criteria. Upon the presentation of such information, CSMC
and Licensee shall negotiate in good faith the proposed terms of a research
agreement, to be consummated within forty-five (45) days after receipt of
detailed written notice from Licensee specifying the research to be conducted.

CSMC acknowledges and agrees that the royalties and other obligations of
Licensee under this Agreement constitute fair market value for the rights
granted to Licensee under this Agreement based on arms’-length negotiations with
Licensee and an independent evaluation made by CSMC’s outside expert(s).



4.6

Licensee Challenge of Patent Rights. Licensee acknowledges that an essential

element of this Agreement is to respect the intellectual property rights of
Licensor. Accordingly, Licensee agrees that if Licensee directly or through a
third party indirectly contests the validity, scope or enforceability of any
Patent Rights or Future Patent Rights licensed or sublicensed to Licensee by
Licensor under this Agreement or assists any third party in doing so, Licensee:
(i) agrees that Licensor may immediately terminate any and all licenses granted
to Licensee under this Agreement or under any other agreement, provided,
however, that to the extent that Licensor does not terminate license rights
granted to Licensee, the applicable rates for Royalties under Schedule H hereto
shall be doubled beginning from the time at which the relevant Patent Rights
and/or Future Patent Rights are challenged; (ii) agrees to disburse any and all
proceeds received from any sublicense of the applicable Patent Rights and/or
Future Patent Rights throughout its duration to Licensor; and (iii) agrees to
reimburse Licensor for all costs actually incurred in connection with the
applicable legal proceedings. In the event that all or any portion of this
Section 4.6 is invalid, illegal or unenforceable, then the parties will use
their best efforts to replace the invalid, illegal or unenforceable provision(s)
with valid, legal and enforceable provision(s) which, insofar as practical,
gives effect to the intent of this Section 4.6.



5.

PATENT RIGHTS



5.1

Prosecution. Commencing on the Effective Date, Licensee shall assume, in

coordination with CSMC, full responsibility for the application, maintenance,
reexamination, reissue, opposition and prosecution of any kind (collectively
“Prosecution”) relating to the Patent Rights in the Territory, including, but
not limited to, payment of all costs, fees and expenses related thereto. Subject
to the approval of CSMC (which approval shall not be unreasonably withheld),
Licensee shall have the right to select counsel with respect to the
responsibility assumed by Licensee in this Section 5.1, and Licensee shall
diligently pursue the Prosecution of the Patent Rights to the benefit of CSMC.
For all purposes of the patent Prosecution, CSMC shall be the named “client” of
such patent counsel. Each party shall provide the other with copies of any and
all material or communications with the United States Patent and Trademark
Office, or any foreign patent office, and CSMC shall be afforded the opportunity
of prior review and comment on such action or paper.



5.2

Abandonment, Disclaimers, Etc. Licensee shall obtain the prior written consent

of CSMC (which consent shall not be unreasonably withheld), prior to abandoning,
disclaiming,





--------------------------------------------------------------------------------

withdrawing, seeking reissue or allowing to lapse any material patent, patent
application or Licensee Improvements relating to the Patent Rights. In the event
that Licensee shall elect to abandon the Prosecution or maintenance of any
patent or patent application included in the Patent Rights, Licensee shall
notify CSMC of such election at least forty-five (45) days before a final due
date which would result in abandonment or bar of patentability of the patent or
patent application. In such event, CSMC may, at its sole option and expense,
continue Prosecution or maintenance of the patent application or patent.
Licensee further agrees that it shall not file any continuation-in-part
application relating to the Patent Rights unless the additional disclosure or
material to be included in the continuation-in-part application is necessary or
appropriate to support the patentability of a claim recited in a parent
application on which the continuation-in­part application is based. Prior to
filing any continuation-in-part application, Licensee shall consult with CSMC to
discuss the need for filing such an application. If CSMC shall disagree with
Licensee’s conclusion that such a continuation-in-part application is either
necessary or appropriate to support the patentability of a claim recited or
capable of being recited in a patent application, then the matter shall be
submitted for resolution to independent patent counsel mutually agreed upon by
the parties, who will determine whether a continuation-in-part application is
necessary or appropriate in accordance with this Section 5.2. Any decision made
by such independent patent counsel shall be conclusive and binding on the
parties hereto.



5.3

Expenses. Licensee shall pay all expenses resulting from its obligations in

Section 5.1 hereof. CSMC shall exercise reasonable efforts to cause the
Inventors (to the extent they are available and on CSMC’s staff as employees) to
cooperate fully with Licensee with respect to the Prosecution, maintenance and
protection of the Patent Rights, and CSMC shall be reimbursed for all reasonable
out-of-pocket expenses as such expenses are incurred.



6.

TERM AND TERMINATION



6.1

Term. Unless earlier terminated as provided in Section 6.2 hereof, the term of

this Agreement shall commence on the Effective Date and shall expire, on a
country-by-country basis, on the date upon which the last to expire of the
patents covering the Patent Rights or a Valid Claim shall expire.



6.2

Termination. Except as provided by Section 6.3 hereof, and in addition to the

provisions of Section 4.6, this Agreement shall terminate upon the earliest to
occur of the following:



(a)

Automatically upon the occurrence of any of the following events: (i) an

“event of default” (including any event that would permit the holder of any
indebtedness to accelerate the maturity thereof) occurs and is continuing (after
giving effect to any applicable grace periods therefor) under indebtedness for
borrowed money of Licensee; (ii) a material change occurs in the condition
(financial or otherwise), results of operations, stockholders’ equity,
properties, business or prospects of Licensee and if applicable, its
subsidiaries, taken as a whole, which materially and adversely affects
Licensee’s ability to perform its obligations under this Agreement, where such
change is not cured to CSMC’s reasonable satisfaction or waived by CSMC within
thirty (30) days after Licensee receives written notice from CSMC as to such
change; (iii) Licensee sells, transfers or otherwise disposes of all,
substantially all or a material





--------------------------------------------------------------------------------

portion of its assets; (iv) Licensee has substantially ceased business
operations; (v) Licensee elects to dissolve, liquidate or institutes any
proceedings for the winding up of its business; (vi) Licensee, pursuant to or
within the meaning of Title 11 of the United States Code or any similar law of
any jurisdiction for the relief of debtors (each, a “Bankruptcy Law”): (1)
commences a voluntary case in bankruptcy or any other action or proceeding for
any other similar relief under any Bankruptcy Law, (2) consents by answer or
otherwise to the commencement against it of an involuntary case of bankruptcy,
(3) seeks or consents to the appointment of a receiver, trustee, assignee,
liquidator, custodian or similar official (collectively, a “Custodian”) of it or
for all or substantially all of its assets, (4) makes a general assignment for
the benefit of its creditors, or (5) generally is unable to pay its debts as its
debts become due; or (vii) a court of competent jurisdiction enters an order or
decree under any Bankruptcy Law that: (1) is for relief against Licensee in an
involuntary case of bankruptcy against Licensee, (2) appoints a Custodian of
Licensee for all or substantially all of its assets, or (3) orders the
liquidation of Licensee, and the order remains unstayed and in effect for
forty-five (45) days, or any dismissal, stay rescission or termination thereof
ceases to remain in effect.



(b)

Automatically if the performance by either party to this Agreement of any


term, covenant, condition or provision hereof (i) shall jeopardize (A) the
licensure of CSMC, (B) CSMC’s participation in the Medicare, Medi-Cal or other
reimbursement or payment programs, (C) the full accreditation of CSMC by the
Joint Commission of Accreditation of Healthcare Organizations or any other state
or nationally recognized accreditation organization, or (D) CSMC’s tax-exempt
status; or (ii) is deemed illegal or unethical by any recognized governmental
agency or body. Upon the occurrence of any of the items set forth in this
subparagraph (b), CSMC shall provide written notice to Licensee setting forth
the reason for such termination (which termination shall be effective
immediately);



(c)

Upon thirty (30) days’ written notice from CSMC if, within such thirty


(30) day period (i) Licensee shall fail to pay fully any royalty payment
required by Section 4.2 hereof or Schedule H hereto or (ii) Licensee shall fail
to undertake commercially reasonable efforts to exploit the Patent Rights in the
Field of Use in the Territory, regardless of Licensee’s satisfaction of the
Milestones provided in Schedule D hereto;



(d)

Upon sixty (60) days’ written notice from CSMC if, within such sixty (60)


day period, Licensee shall fail to cure fully any breach or default of any
material obligation under this Agreement as described in such written notice
detailing the facts of such breach with reasonable specificity; provided,
however, that Licensee may avoid such termination if, before the end of such
60-day period, such breach or default has been cured by Licensee to the
reasonable satisfaction of CSMC;



(e)

Upon ninety (90) days’ written notice from Licensee if, within such ninety


(90) day period, CSMC shall fail to cure fully any breach or default of any
material obligation under this Agreement as described in such written notice
detailing the facts of such breach with reasonable specificity; provided,
however, that CSMC may avoid such termination if, before the end of such 90-day
period, such breach or default has been cured by CSMC to the reasonable
satisfaction of Licensee; or





--------------------------------------------------------------------------------





(f)

Upon the mutual written agreement of the parties hereto (such termination

to be effective as of the date mutually agreed upon in such written agreement).



6.3

Obligations Upon Termination. Upon any termination of this Agreement

pursuant to Section 6.2 hereof, nothing herein shall be construed to release any
party from any liability for any obligation incurred through the effective date
of termination (e.g., confidentiality, reimbursement of patent expenses incurred
prior to such date, etc.) or for any breach of this Agreement prior to the
effective date of such termination. Licensee may, for a period of one (1) year
after the effective date of such termination, sell all tangible Products
customarily classified as “inventory” that it has on hand at the date of
termination, subject to payment by Licensee to CSMC of the applicable royalty or
royalties, as set forth in Schedule H; provided, that any such action by
Licensee does not subject CSMC to any of the occurrences set forth in Section
6.2(b) hereof.



6.4

Effect of Termination. In the event of any termination of this Agreement

pursuant to Section 6.2 hereof, where such termination has not been caused by
any action or inaction on the part of any sublicensee of Licensee or by any
breach by such sublicensee of its obligations under its sublicense from
Licensee, such termination of this Agreement shall be without prejudice to the
rights of each non-breaching sublicensee of Licensee and each non-breaching
sublicensee shall be deemed to be a licensee of CSMC thereunder, and CSMC shall
be entitled to all rights, but shall not be subject to any obligations (other
than the grant of license and appurtenant obligations under this Agreement to
the extent provided for in such sublicense) of Licensee thereunder. This Section
6.4, however, shall not be applicable if this Agreement has been terminated
under Section 6.2(b) under circumstances where the application of this Section
6.4 would subject CSMC to any of the occurrences set forth in Section 6.2(b).



6.5

Right to Institute Legal Actions. Notwithstanding the provisions of Section 6.2

hereof, CSMC, on the one hand, and Licensee, on the other hand, may institute
any other legal action or pursue any other remedy against the other party
permitted by applicable law if the other party does not substantially cure any
breach or default of any material obligation as provided herein.



6.6

Reversion of Rights. Notwithstanding anything to the contrary set forth herein

(including, but not limited to, Section 5 hereof), full responsibility for
Prosecution of the Patent Rights shall, at the option of CSMC (exercisable in
its sole and absolute discretion), and at its sole expense from the date of
reversion, revert to CSMC upon any termination of this Agreement.



7.

INFRINGEMENT BY THIRD PARTIES



7.1

Enforcement. Licensee shall have the first right and the obligation to enforce,
at

its sole expense, any Patent Rights to the extent licensed hereunder against
infringement by third parties and shall notify CSMC in writing in advance of all
such enforcement efforts. Upon Licensee’s undertaking to pay all expenditures
reasonably incurred by CSMC, CSMC shall reasonably cooperate in any such
enforcement and, as necessary, join as a party therein. Licensee shall reimburse
CSMC for all expenses, including reasonable attorneys’ fees, incurred in





--------------------------------------------------------------------------------

connection with any such enforcement. In the event that Licensee does not file
suit against or commence and conclude settlement negotiations with a substantial
infringer of Patent Rights within ninety (90) days of receipt of a written
demand from CSMC that Licensee bring suit, then the parties will consult with
one another in an effort to determine whether a reasonably prudent licensee
would institute litigation to enforce the patent in question in light of all
relevant business and economic factors (including, but not limited to, the
projected cost of such litigation, the likelihood of success on the merits, the
probable amount of any damage award, the prospects for satisfaction of any
judgment against the alleged infringer, the possibility of counterclaims against
the parties hereto, the impact of any possible adverse outcome on Licensee and
the effect any publicity might have on the parties’ respective reputations and
goodwill). If, after such process, it is determined that a suit should be filed
and Licensee does not file suit or commence settlement negotiations forthwith
against the infringer, then CSMC shall have the right, at its own expense, to
enforce any Patent Rights licensed hereunder on behalf of itself and Licensee.
Any amount recovered in any such action or suit, whether by judgment or
settlement, shall be paid to or retained entirely by whichever party brought the
action, or where both parties participate in such action or suit, all such
amounts shall be allocated to each party in the ratio of damages incurred, after
first paying each party’s out-of-pocket expenses, including reasonable
attorneys’ fees.



7.2

Defense Of Patent Rights. In the event that any Patent Rights are the subject of
a

legal action seeking declaratory relief or of any reexamination or opposition
proceeding instituted by a third party, the parties agree to promptly consult
with each other concerning the defense of such actions or proceedings. If the
parties agree that such defense should be undertaken, then Licensee shall bear
the expenses, including attorneys’ fees, associated with such defense and in any
recoupment of expenses. If the parties disagree, then the party desiring to
defend the action or proceeding may proceed with such defense and will bear its
own expenses, and be entitled to all sums recovered.



8.

INDEMNIFICATION



8.1

Indemnification by Licensee. Subject to Section 8.2 hereof, Licensee shall hold

harmless, defend and indemnify CSMC and each of its officers, directors,
employees (including the Inventors), agents and sponsors of the research (except
Licensee) (each, an “Indemnified Party”, and collectively, the “Indemnified
Parties”) from and against any and all claims, damages, losses, liabilities,
costs and expenses (including reasonable attorneys’ fees and expenses and costs
of investigation, whether or not suit is filed) suffered or incurred by any of
the Indemnified Parties in any action, suit, litigation, arbitration or dispute
of any kind (“Action”) arising or resulting from any negligence or willful acts
or omissions on the part of Licensee, its Affiliates or permitted sublicensees
in connection with (a) their use of the Patent Rights or Technical Information
and/or (b) the exercise of their rights hereunder or under any sublicense,
including, but not limited to (i) the preclinical development and clinical
testing of Products, and (ii) the manufacture, sale, use, marketing, or other
disposition of Products developed, manufactured, sold, marketed, used or
otherwise disposed of under this Agreement. As part of its obligations
hereunder, Licensee shall defend any Action brought against any of the
Indemnified Parties with counsel of its own choosing and reasonably acceptable
to CSMC, and neither CSMC nor any other Indemnified Party shall enter into any
settlement of any such Action without first obtaining prior approval of
Licensee. Should CSMC or any other Indemnified Party not afford Licensee





--------------------------------------------------------------------------------

the right to defend any such Action, or should CSMC or any other Indemnified
Party not obtain the approval of Licensee to any such settlement, Licensee shall
have no obligation to indemnify CSMC or any other Indemnified Party hereunder.
Should Licensee fail to provide a defense for the Indemnified Parties as
required hereunder, then Licensee shall reimburse CSMC for its out-of-pocket
expenses (including reasonable attorneys’ fees and expenses and costs of
investigation) which are incurred as a result of any investigation, defense or
settlement relating to the foregoing, which reimbursement shall be made to CSMC
upon receipt by Licensee of invoices reflecting in reasonable detail such
expenses incurred by CSMC. Licensee shall obtain and maintain insurance policies
(including products liability and general liability policies at such time as is
appropriate) which are reasonable and necessary to cover its activities and to
comply with the indemnification obligations set forth above. Such insurance
policies shall name CSMC as an additional insured party, and shall provide a
minimum of $3,000,000 in coverage per occurrence and provide for a thirty (30)
day notice to CSMC of any material change in coverage under such policies. Upon
initiation of any human clinical studies using a therapeutic molecule covered by
the Patent Rights, Licensee shall have first increased its insurance coverage to
a minimum of $10,000,000 in the aggregate. Licensee shall provide CSMC with
Certificates of Insurance within thirty (30) days of the Effective Date (subject
to extension if reasonably required) and annually thereafter, evidencing the
policies required in accordance with this Section 8.1.



8.2

Notice of Claim. CSMC shall promptly notify Licensee in writing of any claim

or Action or material threat thereof brought against any Indemnified Party in
respect of which indemnification may be sought and, to the extent allowed by
law, shall reasonably cooperate with Licensee in defending or settling any such
claim or Action. No settlement of any claim, Action or threat thereof received
by CSMC and for which CSMC intends to seek indemnification (for itself or on
behalf of any other Indemnified Party) shall be made without the prior joint
written approval of Licensee and CSMC.



9.

USE OF NAMES

Licensee shall not, unless as required by any law or governmental regulation,
use the name of CSMC, and/or any of its trademarks, service marks, trade names
or fictitious business names without express prior written consent of the Vice
President for Marketing and Communications of CSMC. Further, prior to any
reference by Licensee to the names or marks of CSMC in any manner, Licensee
shall provide CSMC with a written sample, mock-up or similar document reflecting
the proposed reference so that CSMC can review the reference within a reasonable
period of time prior to the proposed use thereof by Licensee. This limitation
includes, but is not limited to, use by Licensee in any regulatory filing,
advertising, offering circular, prospectus, sales presentation, news release or
trade publication. Subject to compliance by Licensee with the foregoing, which
shall be deemed conditions precedent to any use of CSMC’s name or marks by
Licensee, Licensee shall ensure that the name of CSMC is used as scientifically
or academically appropriate in the “byline” of any article, abstract, manuscript
or any other publication related to the subject matter hereof.





--------------------------------------------------------------------------------

10. CONFIDENTIALITY

10.1 Non-Disclosure. The parties hereto shall keep the terms of this Agreement
and all business and scientific discussions relating to the business of the
parties strictly confidential. All patient information to which a party is given
access by the other party shall be subject to the provisions of the
Confidentiality of Medical Information Act (Cal. Civ. Code §§56, et seq.) and
the Health Insurance Portability and Accountability Act of 1996, and all
regulations promulgated thereunder. It may, from time to time, be necessary for
the parties, in connection with performance under this Agreement, to disclose
Confidential Information (including know-how) to each other. The Receiving Party
(as defined in Section 1.2 hereof) shall keep in strictest confidence the
Confidential Information of the Disclosing Party (as defined in Section 1.2
hereof), using the standard of care it normally uses for information of like
character, and shall not disclose the Confidential Information to any third
party or use it except as expressly authorized by the prior written consent of
the Disclosing Party or as otherwise permitted by this Agreement; provided,
however, that Licensee may disclose the Confidential Information received from
CSMC to its Affiliates and sublicensees as shall be reasonably necessary to
carry out the intent of this Agreement or any sublicense granted by Licensee as
contemplated by this Agreement if, but only if, such Affiliates and/or
sublicensees each execute a confidentiality agreement containing confidentiality
provisions no less restrictive than those confidentiality provisions contained
in this Section 10. The Receiving Party’s obligation hereunder shall not apply
to Confidential Information that the Receiving Party can show:



(a)

Is or later becomes part of the public domain through no fault or neglect of


the Receiving Party;



(b)

Is received in good faith from a third party having no obligations of


confidentiality to the Disclosing Party, provided that the Receiving Party
complies with any restrictions imposed by the third party;



(c)

Is independently developed by the Receiving Party without use of the


Disclosing Party’s Confidential Information; or



(d)

Is required by law or regulation to be disclosed (including, without


limitation, in connection with FDA filings, filings with another government
agency or as required under the California Public Records Act), provided that
the Receiving Party uses reasonable efforts to restrict disclosure and to obtain
confidential treatment.

10.2 Limits on Permitted Disclosures. Each party agrees that any disclosure or
distribution of the other party’s Confidential Information within its own
organization shall be made only as is reasonably necessary to carry out the
intent of this Agreement. The parties further agree that all of their respective
officers, employees, agents, representatives or approved sublicensees to whom
any Confidential Information is disclosed or distributed shall have agreed to
maintain its confidentiality. In such event, the Receiving Party shall identify
with reasonable particularity, upon request by the Disclosing Party, each person
within the Receiving Party’s organization to whom the Receiving Party has
disclosed or distributed Confidential Information.





--------------------------------------------------------------------------------

10.3 Legally Required Disclosures. If a subpoena or other legal process
concerning Confidential Information is served upon any party hereto pertaining
to the subject matter hereof, the party served shall notify the other party
immediately, the other party shall cooperate with the party served, at the other
party’s expense, in any effort to contest the validity of such subpoena or other
legal process. This Section 10.3 shall not be construed in any way to limit any
party’s ability to satisfy any disclosure of its relationship with the other
party required by any governmental authority.

10.4 Patent Rights as Confidential Information. The Patent Rights are understood
by Licensee to be the Confidential Information of CSMC to the extent
“unpublished” as such term is construed under the United States Patent Laws. As
such, Licensee’s confidentiality obligations hereunder automatically extend to
any and all Technical Information and to any and all patent applications of CSMC
relating to any Patent Rights, Technical Information, Future Patent Rights and
Future Technical Information and to any and all communications with the United
States Patent Office, and any foreign patent office relating to any Patent
Rights, Technical Information, Future Patent Rights or Future Technical
Information.

10.5 Return of Confidential Information. In the event of any termination of this
Agreement, the Receiving Party shall promptly return all Confidential
Information and any copies made thereof previously made available to the
Receiving Party by the Disclosing Party.

10.6 Remedies. Both parties acknowledge and agree that it would be difficult to
measure damages for breach by either party of the covenants set forth in this
Section 10, and that injury from any such breach would be incalculable, and that
money damages would therefore be an inadequate remedy for any such breach.
Accordingly, either party shall be entitled, in addition to all other remedies
available hereunder or under law or equity, to injunctive or such other
equitable relief as a court may deem appropriate to restrain or remedy any
breach of such covenants.



11.

INFORMATION EXCHANGE

In addition to the Patent Rights and Technical Information, the parties shall
cooperate to exchange such non-confidential information as may be appropriate
and necessary to facilitate Licensee’s development and commercialization of
Products incorporating any Patent Rights or Technical Information.



12.

PATENT MARKING

In the event any Product is the subject of a patent under the Patent Rights or
Future Patent Rights, Licensee shall mark all products made, sold or otherwise
disposed of by or on behalf of it or any of its sublicensees with the word
“Patented” followed by the number of the licensed patent. In such case, Licensee
shall mark any Product made using a process or method covered by any such Patent
Rights or Future Patent Rights with the number of each such patent and, if such
Product is covered by Future Patent Rights, Licensee shall respond to any
request or disclosure under Title 35, Section 287(b)(4)(B) of the United States
Code by only notifying CSMC of the request for disclosure.





--------------------------------------------------------------------------------

13. MISCELLANEOUS

13.1 Notices. Any notice, request, instruction or other document required by
this Agreement shall be in writing and shall be deemed to have been given (a) if
mailed with the United States Postal Service by prepaid, first class, certified
mail, return receipt requested, at the time of receipt by the intended
recipient, (b) if sent by Federal Express®, Airborne®, or other overnight
carrier, signature of delivery required, at the time of receipt by the intended
recipient, or (c) if sent by facsimile transmission, when so sent and when
receipt has been acknowledged by appropriate telephone or facsimile receipt,
addressed as follows:

In the case of CSMC to:

Cedars Sinai Medical Center

Room 2015, North Tower

8700 Beverly Boulevard

Los Angeles, California 90048-1865

Attention: Senior Vice President for Academic Affairs

Fax: (310) 423-0119

with a copy to: Senior Vice President for Legal Affairs and General Counsel

or in the case of Licensee to:

Arrogene NanoTechnology, Inc. c/o David R. Altshuler, Esq. 15332 Antioch Street
#840 Pacific Palisades, California 90272

Fax: 310-454-9759

or to such other address or to such other person(s) as may be given from time to
time under the terms of this Section 13.1.

13.2 Compliance with Laws. Each party shall comply with all applicable federal,
state and local laws and regulations in connection with its activities pursuant
to this Agreement.

13.3 Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the United States of America and of the State of California,
irrespective of choice of laws provisions. The parties agree that Los Angeles
County, California shall be the situs of any legal proceeding arising out of or
relating to this Agreement. Each party hereby waives any right it may have to
assert the doctrine of forum non conveniens or similar doctrine or to object to
venue with respect to any proceeding brought in accordance with this Section,
and stipulates that the state and federal courts located in Los Angeles,
California shall have in personam jurisdiction and venue over each of them for
the purpose of litigating any dispute, controversy, or proceeding arising out of
or related to this Agreement. Each party hereby authorizes and accepts service
of process sufficient for personal jurisdiction in any action against





--------------------------------------------------------------------------------

it as contemplated by this Section by registered or certified mail, return
receipt requested, postage prepaid, to its address for the giving of notices as
set forth in this Agreement.

13.4 Waiver. No waiver of any provision or consent to any action under this
Agreement shall constitute a waiver of any other provision or consent to any
other action, whether or not similar. No waiver or consent shall constitute a
continuing waiver or consent or commit a party to provide a waiver in the future
except to the extent specifically set forth in writing. Any waiver given by a
party shall be null and void if the party requesting such waiver has not
provided a full and complete disclosure of all material facts relevant to the
waiver requested.

13.5 Enforceability. If any provision of this Agreement shall be found by a
court of competent jurisdiction to be void, invalid or unenforceable, the same
shall be reformed to comply with applicable law or stricken if not so
conformable, so as not to affect the validity or enforceability of the remainder
of this Agreement.

13.6 Modification. No change, modification, or addition or amendment to this
Agreement, or waiver of any term or condition of this Agreement, is valid or
enforceable unless in writing and signed and dated by the authorized officers of
the parties to this Agreement.

13.7 Entire Agreement. This Agreement, the Schedules hereto (which are
incorporated herein by this reference as if fully set forth herein) and the
Stock Purchase Agreement and Warrant constitute the entire agreements among the
parties with respect to the subject matter hereof and thereof, and replace and
supersede as of the date hereof and thereof any and all prior agreements and
understandings, whether oral or written, between the parties with respect to the
subject matter of such agreements.

13.8 Successors. Except as otherwise expressly provided in this Agreement, this
Agreement shall be binding upon, inures to the benefit of, and is enforceable
by, the parties and their respective heirs, legal representatives, successors
and permitted assigns.

13.9 Construction. This Agreement has been prepared, examined, negotiated and
revised by each party and their respective attorneys, and no implication shall
be drawn and no provision shall be construed against any party to this Agreement
by virtue of the purported identity of the drafter of this Agreement or any
portion thereof.

13.10 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall constitute one and the same instrument. This
Agreement may be executed by facsimile.

13.11 Attorneys’ Fees. In the event of any action at law or in equity between
the parties hereto to enforce any of the provisions hereof, the unsuccessful
party to such litigation shall pay to the successful party all reasonable costs
and expenses, including reasonable attorneys’ fees, incurred therein by such
successful party; and if such successful party shall recover a judgment in any
such action or proceeding, such reasonable costs, expenses and reasonable
attorneys’ fees may be included in and as part of such judgment.





--------------------------------------------------------------------------------

13.12 Assignment. This Agreement shall be binding upon and shall inure to the
benefit of each party and its respective successors and permitted assigns. This
Agreement is personal to Licensee and only assignable by Licensee in accordance
with Section 2.2. CSMC shall have the right to assign its rights hereunder as
part of any reorganization or bond financing.

13.13 Further Assurances. At any time and from time to time after the Effective
Date, each party shall do, execute, acknowledge and deliver, and cause to be
done, executed, acknowledged or delivered, all such further acts, transfers,
conveyances, assignments or assurances as may be reasonably required to
consummate the transactions contemplated by this Agreement.

13.14 Survival. The following sections shall survive any expiration or earlier
termination of this Agreement: Section 2.1(c) (retention of certain
non-exclusive rights by CSMC), Section 8 (“Indemnification”), Section 9 (“Use of
Names”) and Section 10 (“Confidentiality”). The provisions set forth in Schedule
H also shall survive any expiration or earlier termination of this Agreement, to
the extent set forth therein.

13.15 Time. Time is of the essence of every term of this Agreement and the
performance by the parties of their duties and obligations hereunder.

13.16 No Obligations to Third Parties. This Agreement has been made and entered
into solely for the benefit of the parties to this Agreement and their
respective successors and permitted assigns. Nothing in this Agreement is
intended to confer any rights or remedies under or by reason of this Agreement
on any persons other than the parties to it and their respective successors and
permitted assigns. Nothing in this Agreement is intended to relieve or discharge
the obligation or liability of any third persons to any parties to this
Agreement.

13.18 Authority of Signatories to Agreement. Each person executing this
Agreement represents and warrants that he or she is duly authorized and has
legal capacity to execute and deliver this Agreement on behalf of the parties
for which execution is made. Each party represents and warrants to the other
that the execution of this Agreement and the performance of such party’s
obligations hereunder have been duly authorized and that the agreement is a
valid and legal agreement binding on such party and enforceable in accordance
with its terms (subject only to (a) applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforceability of
creditors’ rights generally, (b) the limitation that the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought, and (c) the general legal
and equitable principles of good faith, fair dealing and equity).

13.19 Force Majeure. No party shall be liable for any damages, including,
without limitation, incidental and consequential damages, arising out of such
party’s failure to perform any obligation or duty hereunder if:



(a)

Such failure was due to circumstances beyond such party’s control,

including, without limitation, Acts of God, labor disputes, wars or other
conflicts, acts of





--------------------------------------------------------------------------------

terrorism or public enemy, or civil disorders (each occurrence of such
circumstances shall be deemed a “Force Majeure Event”); and



(b)

That such party could not be reasonably expected to have avoided or

overcome the circumstances or the consequences of such Force Majeure Event;
provided, however, that such party shall undertake all reasonable efforts to
resume performance hereunder with the least possible delay; and, provided
further, that in the event that any such Force Majeure Event continues for sixty
(60) consecutive days or more, then either party may terminate this Agreement
upon written notice to the other party.

[SIGNATURE PAGE TO FOLLOW]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the date first above written.

“LICENSEE”:

ARROGENE NANOTECHNOLOGY, INC., A CALIFORNIA CORPORATION

By:  /s/ Robert Stuckelman

Robert Stuckelman Its Chairman

Date: December __, 2009

“CSMC”:

CEDARS-SINAI MEDICAL CENTER, A CALIFORNIA NONPROFIT PUBLIC BENEFIT CORPORATION

By: /s/ Shlomo Melmed

Shlomo Melmed, M.D. Senior Vice President for Academic Affairs

Date: December __, 2009

By:/s/ Edward M. Prunchunas

Edward M. Prunchunas

Senior Vice President for Finance and CFO

Date: December __, 2009





--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: “INVENTORS”:

/s/ Julia Y. Ljubimova

Julia Y. Ljubimova, M.D., Ph.D.




/s/ Alexander Ljubimova

Alexander Ljubimov, Ph.D.




/s/ Keith L. Black

Keith L. Black, M.D.




/s/ Eggehard Holler

Egghard Holler, Ph.D.




/s/ Hui Ding

Hui Ding, Ph.D.




/s/ Rameshwar Patil

Rameshwar Patil, Ph.D.

















--------------------------------------------------------------------------------

SCHEDULE LISTING

Schedule A Patent Rights

Schedule B Technical Information

Schedule C Approved Sublicensee/Assignee Companies

Schedule D Milestones

Schedule E Form of Stock Purchase Agreement (including the Warrant)

Schedule F Licensee Capitalization Table

Schedule G Research Agreement

Schedule H Royalty Provisions

Schedule 2.7 CSMC Costs & Fees in Prosecuting Patent Rights





--------------------------------------------------------------------------------

SCHEDULE A

PATENT RIGHTS



TITLE:

ANTISENSE INHIBITION OF LAMININ-8 EXPRESSION TO

INHIBIT HUMAN GLIOMAS



INVENTORS:

Ljubimova, Julia Y.; Ljubimov, Alexander; Black, Keith L.

U.S. PATENT & TRADEMARK OFFICE



APPLICATION NO.:

10/570,747



FILING DATE:

January 30, 2007



PATENT NO.:

7,547,511



ISSUE DATE:

June 16, 2009

U.S. PATENT & TRADEMARK OFFICE



APPLICATION NO.:

12/473,992



FILING DATE:

May 28, 2009

JAPANESE PATENT OFFICE



APPLICATION NO.:

2006-526391



FILING DATE:

September 13, 2004



TITLE:

POLYMALIC ACID-BASED MULTIFUNCTIONAL DRUG

DELIVERY SYSTEM



INVENTORS:

Ljubimova, Julia Y.; Black, Keith L.; Holler, Eggehard

U.S. PATENT & TRADEMARK OFFICE



APPLICATION NO.:

10/580,999



FILING DATE:

March 12, 2007

EUROPEAN PATENT OFFICE



APPLICATION NO.:

04813049.6



FILING DATE:

December 3, 2004



378918_3.DOC

Schedule A

Page 1 of 2





--------------------------------------------------------------------------------

JAPANESE PATENT OFFICE



APPLICATION NO.:

2006-542822



FILING DATE:

December 3, 2004



TITLE:

POLY(BETA MALIC ACID) WITH PENDANT LEU-LEU-LEU

TRIPEPTIDE FOR EFFECTIVE CYTOPLASMIC DRUG DELIVERY



INVENTORS:

Ding, Hui; Ljubimova, Julia Y.; Holler, Eggehard; Black, Keith L.

U.S. PATENT & TRADEMARK OFFICE



APPLICATION NO.:

PCT/US2009/40252



FILING DATE:

April 10, 2009



TITLE:

DRUG DELIVERY OF TEMOZOLOMIDE FOR SYSTEMIC BASED

TREATMENT OF CANCER



INVENTORS:

Patil, Rameshwar; Holler, Eggehard; Black, Keith L.; Ljubimova, Julia

Y.

U.S. PATENT & TRADEMARK OFFICE



APPLICATION NO.:

61/285,495



FILING DATE:

December 10, 2009

378918_3.DOC

Schedule D

Page 2 of 2





--------------------------------------------------------------------------------

SCHEDULE B

TECHNICAL INFORMATION

Capitalized terms used in this Schedule B but not otherwise defined herein shall
have the meanings set forth in the Exclusive License Agreement to which this
Schedule B is attached (the “Agreement”).

The following information or material in the Field of Use which is embodied in
the Patent Rights conceived or reduced to practice prior to the Effective Date
in the conduct of the Program at CSMC under the direction of the Inventors, as
the principal investigators:

Licensee has developed a new anti-cancer agent as well as a new methodology
specific for the treatment of invasive tumors such as glioblastoma multiforme,
the most aggressive form of brain cancer, as well as both Her2-positive and
Her2-negative breast cancers.

Licensee believes this approach is effective against brain and breast cancer in
rodents, significantly extending their longevity and decrease the tumor size.
Licensee proposes to expand this proprietary technology to other forms of cancer
treatments together with common eye diseases such as age-related macular
degeneration and diabetic retinopathy.

The new nanoscale drug, Polycefin, based on Licensee’s delivery system, was
developed and patented by Licensee’s scientists. It is non-toxic,
non-immunogenic, and biodegradable. It is based on a naturally derived polymer,
i.e., polymalic acid. A significant feature of this novel agent is its ability
to target multimeric tumor-associated proteins with one drug, a capability that
other existing agents do not have. Licensee has proven that the significant
anti-tumor and anti­angiogenic activity of this new drug is effective against
both brain and breast cancers.

]

378918_3.DOC

Schedule B

Page 1 of 1





--------------------------------------------------------------------------------

SCHEDULE C

APPROVED OR PROPOSED

SUBLICENSEES AND/OR ASSIGNEE COMPANIES

Pfizer/Wyeth

Johnson & Johnson

Bayer

Hoffmann–La Roche

Novartis

GlaxoSmithKline

Sanofi-Aventis

AstraZeneca

Abbott Laboratories

Merck & Co.

Bristol-Myers Squibb

Eli Lilly and Company

Boehringer Ingelheim

Takeda Pharmaceutical Co.

Amgen

Genentech

Baxter International

Teva Pharmaceutical Industries

Astellas Pharma

Daiichi Sankyo

Procter & Gamble

Alcon

Sinopharm

Akzo Nobel

UCB (Belgium)

Nycomed

Forest Laboratories

Solvay

Genzyme

Gilead Sciences

Biogen Idec

Bausch & Lomb



378918_3.DOC

Schedule C

Page 1 of 1





--------------------------------------------------------------------------------

SCHEDULE D
MILESTONES

Capitalized terms used in this Schedule D but not otherwise defined herein shall
have the meanings set forth in the Exclusive License Agreement to which this
Schedule D is attached (the “Agreement”).



1.

On or before December 31, 2010, Licensee shall begin development or enter into


a joint venture, licensing or sub-licensing or other business arrangement with a
third party not an Affiliate of Licensee (collectively, “Arrangement”) to cause
development of at least one (1) Product consistent with sound business
practices.



2.

As provided in Section 2.7 of the Agreement, on or before December 31, 2010,


Licensee shall have secured a capital and/or other form of financial commitment
in the aggregate amount of at least Five Million Dollars ($5,000,000).



3.

Licensee or its sub-licensees, joint venturers and/or Affiliates shall expend at
least


Five Hundred Thousand Dollars ($500,000) (in the aggregate) toward the
development or promotion of the sale of the Products based on the Patent Rights
and/or the Technical Information, commencing from the Effective Date and
continuing though and including December 31, 2010, and at least One Million
Dollars ($1,000,000) (in the aggregate) annually thereafter for further
development or promotion of the sale of Products through and including December
31, 2011.



4.

Licensee shall provide to CSMC at least One Hundred Fifty Thousand Dollars


($150,000) (in the aggregate) within at least a four (4) year period to fund the
research and development of the Patent Rights and Technical Information. In this
regard, Licensee acknowledges and agrees that twenty-five percent (25%) of any
such funding will be allocated by CSMC to its overhead in connection with any
such research and development.



5.

Commencing on January 1, 2011, and each year thereafter until December 31,


2014, Licensee shall successfully negotiate an Arrangement to cause the
development of a Product that comprises a therapeutic drug.



6.

On or before December 31, 2011, Licensee shall have commenced (either on its


own, or through an Acceptable Assignee) a clinical trial or trials in connection
with at least one intended commercial use of a Product.



7.

On or before December 31, 2013, Licensee shall have successfully closed a equity


financing transaction of at least Fifteen Million Dollars ($15,000,000),
pursuant to which it will have issued a Series B of its preferred stock;
provided, however, that as a condition to the continued effectiveness of the
Agreement, Licensee shall either (a) issue shares of such preferred stock to
CSMC so as to provide CSMC with equal rights, preferences and privileges as the
holders of such Series B preferred stock; or (b) issue additional shares of its
common stock to



378918_3.DOC

Schedule D

Page 1 of 2





--------------------------------------------------------------------------------

CSMC that equal five percent (5%) of the then total issued and outstanding
shares of Licensee’s voting common stock.



8.

On or before December 31, 2013, Licensee shall have entered into an

Arrangement with at least one generic drug manufacturer to enhance such
manufacturer’s generic products with Licensee’s Product(s).

378918_3.DOC

Schedule D

Page 2 of 2





--------------------------------------------------------------------------------

SCHEDULE E

FORM OF SUBSCRIPTION AGREEMENT (See Attached)

378918_3.DOC

Schedule E

Page 1 of 1





--------------------------------------------------------------------------------

SCHEDULE F

CAPITALIZATION OF LICENSEE

In accordance with Licensee’s Amended and Restated Articles of Incorporation,
filed with the California Secretary of State on July 27, 2009, Licensee is
authorized to issue two classes of stock to be designated, respectively, common
stock and preferred stock. The total number of shares that Licensee is
authorized to issue is 60,000,000. The total number of shares of common stock
authorized to be issued is 50,000,000, no par value (the “Common Stock”). The
total number of shares of preferred stock authorized to be issued is 10,000,000,
no par value. all of which are designated as the “Series A Preferred Stock”.

Series A Preferred Stock - Each share is convertible into 10 shares of common
stock

 

Number of

Price Paid for

 

Shareholder

Shares

Shares

Percent

Julia Ljubimova

370,000

$370

37.0%

Keith Black

230,000

$230

23.0%

Alex Ljubimov

70,000

$70

7.0%

Marc Rosenberg

80,000

$80

8.0%

Robert Stuckelman

80,000

$80

8.0%

Eggehard Holler

80,000

$80

8.0%

TOTALS

1,000,000

$910

100.0%




Common Stock

Shareholder Name

 

# of Shares @ price paid per share

Darren Kavinoky

 

25,000 @ $1.00

Tom Skerrin

 

75,000 @$1.00

John Floyd

 

25,000 @$1.00

Paul Menfi

 

25,000 @$1.00

Luke Durocher

 

25,000 @$1.00

Marc C. Rosenberg

 

12,000 @$1.00

Keith Elder

 

50,000 @$.00001

Larry Heifitz

 

50,000 @$.00001

 

Total Common Shares

287,000 $187,010






378918_3.DOC

Schedule F

Page 1 of 2





--------------------------------------------------------------------------------

Additional stock commitments:



1.

Synthetica Technologies, Inc. (“Synthetica”) is entitled to receive that number
of shares
of Licensee’s common stock equal to twelve percent (12%) of its total issued and
outstanding common stock in consideration of the services of Maurizio Vecchione
(a principal of Synthetica and an officer of Licensee). Mr. Vecchione has
undertaken primary responsibility to refine Licensee’s business model and to use
his contacts within the scientific, medical, venture capital and pharmaceutical
industries to identify potential strategic partners for Licensee, as well as
potential sublicensees of the Patent Rights and Technical Information.



2.

David Altshuler, legal counsel to Licensee, is entitled to receive that number
of shares of
Licensees’ common stock with a value of $100,000 based upon the valuation of
Licensee’s common stock in connection with Licensee’s procurement of a capital
and/or other form of financial commitment.

378918_3.DOC

Schedule F

Page 2 of 2





--------------------------------------------------------------------------------

SCHEDULE G

FORM OF RESEARCH AGREEMENT

RESEARCH AGREEMENT

THIS RESEARCH AGREEMENT (“Agreement”) is entered into effective this ____ day of



, 20__ (the “Effective Date”), by and between Arrogene NanoTechnology, Inc.,


a California corporation (“Sponsor”), and Cedars-Sinai Medical Center, a
California nonprofit public benefit corporation (“Medical Center”).

RECITALS



A.

Sponsor desires to obtain clinical research assistance for the performance of



clinical trials on various patient samples for the

using

 


according to specific protocols set forth in Exhibit “A” attached hereto and
incorporated herein by this reference (“Protocols”) for a research project
(“Project”); and



B.

Medical Center is willing to assist Sponsor by furnishing such personnel and


facilities for study of the Project.

NOW, THEREFORE, in consideration of the mutual promises and covenants herein,
the parties hereto hereby agree as follows:



1.

Research Project.



a.

The Project, in general, involves the testing of

  

.




b.  

,

as principal investigators (“Investigators”), shall have the sole responsibility
for the scientific and technical conduct of the Project. Each Protocol of the
Project shall be subject to the receipt of all appropriate internal reviews of
the Medical Center.



c.

The Project shall be conducted within a _____ (__) year period


which shall begin on the effective date of this Agreement noted above. This
Agreement shall automatically expire at the end of this period unless
specifically extended upon mutual agreement of the parties.



378918_3.DOC

Schedule G

Page 1 of 6





--------------------------------------------------------------------------------





2.

Research Grant.



a.

Sponsor shall pay the Medical Center a total of

Dollars ($

) (“Research Grant”) to conduct the Project.


The Medical Center shall not be obligated to expend any more that the funds
provided by Sponsor.



b.

Sponsor shall pay the Research Grant in ___ (__) equal quarterly

payments of

 Dollars ($

) each, beginning on the effective date of this


Agreement. Payments shall be sent to the Medical Center to the attention of the
Assistant Director for Finance/Grant Accounting, Tax I.D. No. 95-1644600.



c.

If a Protocol is delayed by no fault of the Medical Center or the


Investigators, by, for example, Sponsor’s inability to provide the funding
required for a Protocol, Sponsor shall pay for any animals or other supplies
purchased for the Protocol separate and apart from the Research Grant. Sponsor
shall also be liable for a standby fee for any lab space reserved for a Protocol
if such space is not utilized as scheduled.



3.

Reimbursement of Salary. Within

 (____) days following the

Effective Date of this Research Agreement, and continuing on a monthly basis
thereafter, Sponsor shall reimburse the Medical Center for the percentage of
each Investigator’s salary (prorated on a weekly basis) related to the time to
be spent by each Investigator in providing technical, management and other
assistance to Sponsor in connection with the Protocol



(estimated to be

percent (__%) for each Investigator).



4.

Progress Reports.



a.

The Investigators, on behalf of the Medical Center, shall


periodically, and not less frequently than once a month during the term of this
Agreement, report in writing to Sponsor on the progress of the Project and the
results being obtained and shall make available to Sponsor all information
relative thereto. No fiscal reports will be required from either the Medical
Center or the Investigators.



b.

Sponsor shall have the right to have representatives periodically


visit the applicable lab space where the Project is being conducted to observe
the Protocols in progress. All such visits shall be coordinated through the
Investigators and the office of the Senior Vice President for Academic Affairs
(or his designee) at the Medical Center.



5.

Independent Contractors. It is understood that in the performance of this

Agreement, the Medical Center and Investigators are acting solely as independent
contractors and not as employees of Sponsor. Further, nothing in this Agreement
shall be construed or applied to create a relationship of partners, agency,
joint venture or of employer and employee.



6.

Use of Name. Sponsor shall not refer to this Agreement or to the Medical

Center’s or the Investigators’ participation or use of the Medical Center’s or
the Investigators’ names in any advertising or promotional materials or
statement to the public without the prior written approval of the Medical Center
or the Investigators, respectively. However, Sponsor



378918_3.DOC

Schedule G

Page 2 of 6




--------------------------------------------------------------------------------

shall have the right to refer to this Agreement as appropriate in the conduct of
its business and in any filings required with any governmental agency or as
otherwise required by law. The Medical Center may not refer to this Agreement or
its terms to the public without the prior written approval of Sponsor (not to be
unreasonably withheld, conditioned or delayed).



7.

Publication. The Medical Center, the Investigators and other individuals


involved with the Project will be free to publish the results of any research
conducted under this Agreement, after providing a copy of the publication to
Sponsor. Where title is not retained by the publisher, title to and the right to
determine the disposition of any copyrightable material, first produced or
composed in the performance of this research shall remain with the Medical
Center, provided that the Medical Center shall grant to Sponsor an irrevocable,
royalty-free, non­exclusive right to reproduce, translate, and use any such
copyrighted material for its own internal purposes. Any publication or
disclosure by the Medical Center or the Investigators shall give appropriate
credit to Sponsor and the Medical Center.



8.

Patents and Intellectual Property Rights. The parties agree that any


patents, inventions, intellectual property and other proprietary information
(“Intellectual Property”) developed by the Medical Center alone or in
collaboration with Sponsor with respect to the Project under this Agreement
shall be owned as provided for in that certain Exclusive License Agreement
between the parties dated October __, 2009.



9.

Key Personnel. Drs.

  are designated as “Key Persons” for
this Project. In the event that the services of both Key Persons are lost to the
Project for any reason, the Medical Center shall notify Sponsor in writing, and
may propose substitute personnel to Sponsor. Sponsor’s approval of the
substitute personnel shall not be withheld, conditioned or delayed unreasonably.



10.

Changes in Agreement. Any agreement changing the terms of this


Agreement in any way shall be valid only if the change is made in writing and
approved by authorized representatives of the Medical Center and Sponsor. The
Investigators are not a party to and are not authorized to alter or amend this
Agreement, except that their written concurrence shall be required to alter or
amend the statement of work referred to in the Project.



11.

Assignment and Changes of Ownership or Control. Neither party may


assign or transfer any of its rights or delegate any of its responsibilities
under this Agreement without the prior written consent of the other party.
Notwithstanding the foregoing, however, the Medical Center shall have the right
to assign its rights and/or delegate its responsibilities hereunder as part of
any reorganization or bond financing. This Agreement is personal to the
particular parties and would not have been entered into except for the
participation of the principals of each party in the Agreement. In the event of
any change of ownership or control of Sponsor from the original individuals
owning and/or controlling Sponsor, the Medical Center shall have the right to
terminate this Agreement upon written notice to Sponsor.



12.

Compliance with Law. The parties agree to comply with all applicable


federal, state and local laws, regulations, ordinances and orders with respect
to the performance of the Project and this Agreement.



378918_3.DOC

Schedule G

Page 3 of 6




--------------------------------------------------------------------------------





13.

Governing Law. This Agreement shall be governed by and construed in


accordance with the laws of the State of California.



14.

Notices. Whenever notices are required or permitted hereunder, they shall


be given by registered or certified mail, return receipt requested, and postage
pre-paid, or telefaxed and addressed as follows:

If to Medical Center:

Cedars-Sinai Medical Center 8700 Beverly Boulevard

Los Angeles, California 90048-1865

Attention: Senior Vice President for

Academic Affairs

Fax No.: (310) 423-0119

with a copy to the Investigators.

If to Sponsor:

Arrogene NanoTechnology, Inc.

c/o David R. Altshuler, Esq. 15332 Antioch St. #840

Pacific Palisades, California 90272

Fax No.: 310-454-9759

or to such other address as either of the respective parties may from time to
time specify in writing by notice given to the other party in the manner herein
provided. Service of any such notice shall be deemed complete as of the day of
actual delivery as shown by the addressee’s registry or certification receipt,
electronic confirmation of a telefax or the expiration of the third day after
the date of mailing or telefaxing, whichever occurs first.

[Signature Page to Follow]

378918_3.DOC

Schedule G

Page 4 of 6





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first written above.



ARROGENE NANOTECHNOLOGY, INC.

CEDARS-SINAI MEDICAL CENTER



By:   _

    By:  _____



Robert Stuckelman

Shlomo Melmed, M.D.



Its Chairman

Senior Vice President for

Academic Affairs



By:  

_____

Richard S. Katzman Vice President for Academic Affairs

ACKNOWLEDGED AND AGREED: PRINCIPAL INVESTIGATORS:



378918_3.DOC

Schedule G

Page 5 of 6





--------------------------------------------------------------------------------

EXHIBIT “A” TO RESEARCH AGREEMENT
PROTOCOLS

[TO BE PREPARED AND ATTACHED BY LICENSEE]

378918_3.DOC

Schedule G

Page 6 of 6





--------------------------------------------------------------------------------

SCHEDULE H

ROYALTY PROVISIONS

All capitalized terms not otherwise defined in this Schedule H shall have the
meanings ascribed to them in the Exclusive License Agreement to which this
Schedule H is attached (the “Agreement”).



1.

Royalties. Licensee shall pay, or cause to be paid, to CSMC aggregate royalty

fees (each, a “Royalty” and collectively, the “Royalties”) equal to the
following percentage of the amount of the Gross Sales Price (as defined in
Paragraph 6(a) below) received by Licensee, its Affiliates or its sublicensees
from the Sale (as defined in Paragraph 6(b) below) of Royalty Bearing Products
(as defined in Section 6(c) below) or Intellectual Property (as defined in
Paragraph 6(d) below) to non-Affiliate parties. The Royalty shall be determined
as follows:



(a)

Three and one-half percent (31h%) of the Gross Sales Price for the


Sale of Royalty Bearing Products or Intellectual Property covered by the Patent
Rights or Technical Information.



(b)

Three and one-half percent (31h%) of all cash payments, including


upfront, technology access, lump sum and similar payments, paid by any
sublicensees or any Affiliate to Licensee in consideration for any sublicense
under the Agreement, excluding payments received by Licensee solely for the
purchase of Licensee’s equity securities.

Licensee may not sell Royalty Bearing Products to any distributor or other third
party other than for a reasonable price arrived at through arms’-length
negotiations.



2.

No Duplicative Royalties. Subject to the provisions of Paragraph 1(a) above, in

those circumstances in which a Royalty is payable to CSMC from the sale of a
Royalty Bearing Product by an Affiliate or sublicensee of Licensee, and in which
a royalty is also payable to Licensee from the Sale of the same Royalty Bearing
Product by the same Affiliate or sublicensee, then Licensee shall not be
required to pay a Royalty to CSMC with respect to the royalties so received by
Licensee on the same Royalty Bearing Product, if and to the extent the required
royalty is received by CSMC from the Affiliate or sublicensee. This exclusion is
intended to avoid the payment of duplicative royalties, shall be strictly
construed, and shall not apply to other forms of compensation paid to Licensee
by its Affiliates or sublicensees.



3.

Suspension of Obligations.

In the event that Licensee is legally prevented from commercializing one or more
Products as a result of patent infringement issues relating to the Patent
Rights, all of Licensee’s obligations with respect to such Products, including,
without limitation, Royalty and other payment obligations under this Schedule F,
milestone and diligence obligations related to that particular Product in that
jurisdiction, shall be suspended unless and until such patent infringement
issues are resolved. In the event that any such issues are not resolved during
the term of the Agreement, or in the event that such issues are resolved in a
manner that would



378918_3.DOC

Schedule H

Page 1 of 4





--------------------------------------------------------------------------------

continue to prevent Licensee from commercializing such Products, then Licensee
shall have no further obligations hereunder with respect to such Products.



4.

Payment and Accounting.



(a)

Payment Terms and Reports. Royalties shall accrue and be payable by


Licensee on a quarterly basis within forty-five (45) days following the end of
each calendar quarter in which any Sale of a Royalty Bearing Product occurs.
Each payment of Royalties shall be accompanied by a statement setting forth in
reasonable detail (i) with respect to Sales of Royalty Bearing Products, the
number and each type of Royalty Bearing Product sold and the Gross Sales Price
applicable thereto, (ii) with respect to Sales of Intellectual Property, the
nature of the Sale and revenues applicable thereto, and (iii) such additional
details as may be reasonably requested by CSMC for the determination of
Royalties payable hereunder. The Royalty Bearing Products shall be considered as
being sold for the purpose of the calculation of royalties under this Agreement
when the Products have been invoiced. Except as otherwise provided in Paragraph
4(c) of this Schedule F, all Royalties shall be paid in United States dollars
and shall be made without set off (except as expressly provided in Paragraph 6
below) and free and clear of (and without any deduction or withholding for) any
taxes, duties, levies, imposts or similar fees or charges.



(b)

Records and Audits. Licensee shall create and maintain complete and


accurate records and documentation concerning all Sales of Royalty Bearing
Products or Intellectual Property by Licensee, its Affiliates and sublicensees
in sufficient detail to enable the Royalties payable hereunder to be determined.
Licensee shall retain such records and documentation for not less than seven (7)
years from the date of their creation. During the term of this Agreement and for
a period of three (3) years thereafter, CSMC and its representatives shall have
the right to audit such records and documentation as shall pertain to the
determination and payment of Royalties. Such examiners shall have reasonable
access during regular business hours to Licensee’s offices and the relevant
records, files and books of account, and shall have the right to examine any
other records reasonably necessary to determine the accuracy of the calculations
provided by Licensee under this Schedule. The costs of any such audit shall be
borne by CSMC, unless as a result of such inspection it is determined that the
amounts payable by Licensee for any period are in error by greater than five
percent (5%), in which case the costs of such audit shall be borne by Licensee.
CSMC shall report the results of any such audit to Licensee within forty-five
(45) days of completion. Thereafter, Licensee shall promptly pay to CSMC the
amount of any underpayment discovered in such audit, or CSMC shall credit to
Licensee against future Royalty payments the amount of any overpayment
discovered in such audit, as the case may be. In addition, Licensee shall pay
interest on any underpayment at the rate that is the lower of (i) two percent
(2%) over the rate of interest announced by Bank of America in Los Angeles,
California (or any successor in interest thereto or any commercially equivalent
financial institution if no such successor exists) to be its “prime rate”, or
(ii) the highest rate permitted by applicable law, from the date such amount was
underpaid to the date payment is actually received.



(c)

Currency Transfer Restrictions. If any restrictions on the transfer of


currency exist in any country or other jurisdiction so as to prevent Licensee
from making



378918_3.DOC

Schedule H

Page 2 of 4




--------------------------------------------------------------------------------

payments to CSMC, Licensee shall take all commercially reasonable steps to
obtain a waiver of such restrictions or to otherwise enable Licensee to make
such payments. If Licensee is unable to do so, Licensee shall make such payments
to CSMC in a bank account or other depository designated by CSMC in such country
or jurisdiction, which payments shall be in the local currency of such country
or jurisdiction, unless payment in United States dollars is permitted. Any
payment by Licensee to CSMC on the basis of Sales of Royalty Bearing Products or
Intellectual Property in currencies other than United States dollars shall be
calculated using the appropriate foreign exchange rate for such currency quoted
in the California edition of The Wall Street Journal for the close of business
of the last banking day of the calendar quarter in which such payment is being
made.



(d)

Late Charges. A service charge of two percent (2%) per month, not to


exceed the maximum rate allowed by applicable law, shall be payable by Licensee
on any portion of Licensee’s outstanding Royalty balance that is not paid to
CSMC within thirty (30) days past the due date.



(e)

Taxes. Licensee shall pay, or cause to be paid, any and all taxes required


to be paid or withheld on any sales, licenses or other transfers for value of
Royalty Bearing Products or Intellectual Property (other than taxes imposed on
the income or revenues of CSMC); provided, however, that under no circumstances
shall the amounts of such taxes be deducted from the total amount of payments
otherwise due to CSMC hereunder. Upon CSMC’s request, Licensee shall secure and
send to CSMC proof of any such taxes withheld and paid by Licensee, its
Affiliates or sublicensees.



5.

Right of Offset. In the event that Licensee reasonably determines that any


Royalty Bearing Product infringes upon the rights of a third party (because of
the use of the Patent Rights or the Technical Information in the manufacture,
use or sale of such Royalty Bearing Product) and, as a result, Licensee becomes
obliged to obtain a license from such third party to such rights, then, in lieu
of any other right or remedy, Licensee shall have the right to deduct from the
Royalties otherwise payable hereunder with respect to such Royalty Bearing
Product the amount, up to a maximum of fifty percent (50%) of the Royalties
otherwise payable, that Licensee is obliged to pay under the license in order to
obtain from the third party whose rights are so infringed the right to such
Royalty Bearing Product.



6.

Certain Definitions.



(a)

“Gross Sales Price” means the gross amount of all revenues (whether in

the form of cash, property or otherwise) received by Licensee, its Affiliates or
sublicensees from the sale, license or other transfer for value of Royalty
Bearing Products or Intellectual Property less (but only to the extent
separately itemized as a part of the gross price charged): (i) transportation,
handling, insurance and sales taxes, and (ii) rebates and other allowances
actually paid or allowed and which are standard and customary in the industry;
provided, however, that no deduction shall be made for royalties, commissions,
costs of collection or similar items payable with respect to the Royalty Bearing
Products or Intellectual Property. For the purposes of the definition of “Gross
Sales Price”, it is acknowledged and agreed by the parties that Sales to
wholly-owned subsidiaries of Licensee shall not be included.



378918_3.DOC

Schedule H

Page 3 of 4





--------------------------------------------------------------------------------

(b)

“Sales” means the sale, license or other transfer for value.

(c)

“Royalty Bearing Products” means (i) any Product that is covered by any of the


Patent Rights or Future Patent Rights, or (ii) any Product that, although not
covered by a Patent Right or Future Patent Right, includes or embodies, as a
part of such Product, Technical Information or Future Technical Information that
is licensed to Licensee hereunder and is not part of the public domain.



(d)

“Intellectual Property” means the Patent Rights, Future Patent Rights, Technical


Information and Future Technical Information.

378918_3.DOC

Schedule H

Page 4 of 4





--------------------------------------------------------------------------------

SCHEDULE 2.7

CSMC COSTS & FEES IN PROSECUTING PATENT RIGHTS

378918_3.DOC

Schedule 2.7

Page 1 of 1


ENDNOTES

378918_3.DOC Final Version

1




378918_3.DOC Final Version

2




378918_3.DOC Final Version

3




378918_3.DOC Final Version

4




378918_3.DOC Final Version

5




378918_3.DOC Final Version

6




378918_3.DOC Final Version

7




378918_3.DOC Final Version

8




378918_3.DOC Final Version

9




378918_3.DOC Final Version

10




378918_3.DOC Final Version

11




378918_3.DOC Final Version

12




378918_3.DOC Final Version

13




378918_3.DOC Final Version

14




378918_3.DOC Final Version

15




378918_3.DOC Final Version

16




378918_3.DOC Final Version

17




378918_3.DOC Final Version

18






378918_3.DOC Final Version

19




378918_3.DOC Final Version

20




378918_3.DOC Final Version

21




378918_3.DOC Final Version

22






378918_3.DOC Final Version

23






378918_3.DOC Final Version

24




378918_3.DOC Final Version

25





